Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00744-CV

                     IN THE INTEREST OF B.C., P.C., JR., AND A.C.

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01143
                     Honorable Charles E. Montemayor, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        It is ORDERED that no costs shall be assessed against Mother, Raquel P., or Father, Paul
C, in relation to this appeal because they each qualify as indigent under TEX. R. APP. P. 20.

       SIGNED April 29, 2015.


                                                _____________________________
                                                Jason Pulliam, Justice